ORDER
Writ granted.
Bail for the defendant is recalled and it is ordered that she be returned to custody. The place of commitment required by reason of her state of physical or mental condition is to be determined by the trial court according to law.
The trial court is ordered to immediately consider and rule upon the alternative motion for a speedy trial and the State is ordered to proceed with arraignment and trial in compliance with the trial court’s orders, and not inconsistent with this order.